Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant has filed an amendment after a final rejection. 
The applicant has filed an AFCP 2.0 pilot program request.

The amendment recites “receiving from a capture device and indicator of damage to an object….receive from a telematics device associated with the object, object operational data comprising a speed of the object and the acceleration of the object and receive from a third party server system scene data identifying the geographic location and the speed limit data”.
Notably, the vehicle has been deleted and broadened the claim to “object”. 
U.S. Patent No.: 10,373.387 B1 to Fields discloses “receiving from a capture device and indicator of damage to an object (see col. 2, lines 13-36 where an individual can image a damage to an object)….receive from a telematics device associated with the object, object operational data comprising a speed of the object (see col. 17, line 4-27 where a vehicle telematics unit can capture a speed of the vehicle at a particular time) and the acceleration of the object (see col. 18, lines 1-5 where the vehicle is improperly moving through parking lot spaces during the accident from a zero acceleration to a speeding acceleration at a rate above the speed limit) and receive from a third party server system scene data identifying the geographic location and the speed limit data”. (see col. 21, where a location of a crash event can be provided as an annotation and in Col. 17, line 10-15 the vehicle can be described as being operator at or below the speed limit ad  the time of the vehicle accident occurred; see col. 32, lines 1-55 where a gps location of the current location is provided. A second gps location of where the accident occurred is provided and a gps location of the imaging device location is provided) 
    PNG
    media_image1.png
    937
    791
    media_image1.png
    Greyscale
 generate, by at least one machine classifier and based on the obiect operational data, the at least one indicator of damage to the object. and the scene data, event interpretation data for each of the at least one indicators of damage, wherein the event interpretation data comprises a confidence metric.  (see FIG. 5c where the vehicle damage is shown with a point of contact 522; see col. 3, lines 1-col. 4, line 26 where the accurate representation of a virtual reality damage and no damage can be illustrated with an annotation and a damage amount to repair the damage is shown)”;
NPL, Martindale, John, Telematics.com  ( https://www.telematics.com/the-technology-behind-telematics/) (Feb 13, 2015) also indicates a harsh braking and monitoring a G force via an accelerometer.  
The amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
 /JEAN PAUL CASS/ Primary Examiner, Art Unit 3668